DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0041644, Abele et al (hereinafter Abele) in view of U.S. Patent Application 2017/0039327, Bitran et al. (hereinafter Bitran) further in view of U.S. Patent Application 20190187482, Lanman.

Regarding Claim 1, Abele discloses An augmented reality, virtual reality ([0015], a head-wearable apparatus (e.g., either for information display, virtual reality or augmented reality), or other wearable apparatus (Fig. 1: 100; [0020], head-wearable apparatus 100) comprising:
 	a holographic film disposed on a wearable apparatus (Fig.1: 132; [0027], The reflective material 132 of the first lens 106 may include, for example, a holographic film);
 	an illuminator (Fig. 1; [0038], the lens identification system 140 of the illustrated example may cause the controller 126 to adjust (e.g., increase or decrease) a brightness level); and
 	one or more processors (Fig. 15: 1512 processor) configured to at least:
 	activate the illuminator to illuminate the holographic film ([0015], access to tint information pertaining the lens may allow the projection system to change different parameters (e.g., brightness). [0018], The one or more settings or parameters disclosed herein may include, but not limited to, a brightness level, a color level, and/or any other setting of the head-wearable apparatus), 
 	capture, with the image sensor ([0066], The optical sensor 1214 of the illustrated example captures or reads a (e.g., a maximum) residual light that passes through the lens 1206), an image of at least a portion of the holographic film while the holographic film is illuminated ([0065], optical sensor 1214 of the illustrated example may be used by the head-wearable apparatus to measure ambient light conditions and adjust one or more parameters of a projection system 116 accordingly);
 	determine a characteristic of the holographic film based on the image ([0030], first characteristic of the first lens 106 may include, for example, a first location or size of the reflective material 132);
 	determine, based on the characteristic, at least one of a location or an orientation of the image sensor relative to the holographic film ([0030], first characteristic of the first lens 106 may include, for example, a first location of the reflective material 132); and
 	change, based on at least one of the location or the orientation of the image sensor relative to the holographic film, at least one calibration parameter of the image sensor ([0065], the optical sensor 1214 of the illustrated example may be used by the head-wearable apparatus to measure ambient light conditions and adjust one or more parameters of a projection system accordingly. [0072], the setting adjustor 1308 of the illustrated example adjusts a brightness setting of the light source 122 of the projection system 116 based on a tint level identified by the lens characteristic identifier 1306. Examiner notes that the amount of light the optical sensor receives can be adjusted, hence adjusting a parameter of the optical sensor).
 	However, Abele does not explicitly disclose an eye tracking device comprising an image sensor; wherein the illuminator is arrange to create a glint at the eye;
 	Bitran teaches wherein the illuminator is arrange to create a glint at the eye ([0054], FIG. 4B, off-axis illumination can create a specular glint 456 that reflects from the cornea 458 of the wearer's eye.)
 	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the light source of Abele to create reflection from the display to the cornea as taught in Bitran for the purposes of enhancing user viewing experience.
 	Abele in view of Bitran does not explicitly disclose an eye tracking device comprising an image sensor
 	Further, Lanman teaches an eye tracking device comprising an image sensor (Figs 1, 2: eye tracking module 217 of display device 205; [0065], display device 205 operate as a virtual reality (VR) device, an augmented reality (AR) device, as glasses or some combination thereof. [0316], the eye tracking sensor is a low-resolution image sensor)
 	It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyewear (e.g. sunglasses) as taught in Abele to create a reflection from the display to the cornea as taught in Bitran and integrate an eye tracking sensor as taught in Lanman for the purposes of determining a position of a pupil of an eye of the wearer, without compromising brightness and high power consumption (Lanman [0006]-[0007]). 

Regarding Claim 2, Abele discloses The augmented reality, virtual reality, or other wearable apparatus of claim 1, wherein the image comprises:
 	a reflection of light off the holographic film (Fig.1: 132; [0027], The reflective material 132 of the first lens 106 may include, for example, a holographic film).

Regarding Claim 3, Abele discloses The augmented reality, virtual reality, or other wearable apparatus of claim 2, wherein the reflection comprises:
 	a diffuse reflection from a feature of the holographic film ([0027], first lens 106 may include a holographic film or layer, only a portion of the first lens 106 (e.g., a holographic film) may be configured to reflect a specific frequency (e.g., RGB frequency) of light provided by the image generator 118. A portion of the lens may be configured to reflect a range of frequencies (e.g. only G, but not R nor B). Thus, an image may overlay only a portion of a total area of the first lens 106 (e.g., the first lens) even when light from the image generator 118 projects across an entire surface area of the first lens 106. The reflective material 132 (e.g., the holographic film) may be encapsulated with the first lens 106, laminated with the first lens 106).

Regarding Claim 4, Abele discloses The augmented reality, virtual reality, or other wearable apparatus of claim 2, wherein the reflection comprises:
 	a specular reflection of a feature of the holographic film (Fig.1; [0024], the projector 124 may be a scanning mirror to reflect and redirect light from the light source 122 toward the first lens 106. he reflective material 132 (e.g., the holographic film) may be encapsulated with the first lens 106).

Regarding Claim 5, Abele discloses The augmented reality, virtual reality, or other wearable apparatus of claim 1, wherein the image comprises: 
 	a diffuse reflection of light surrounding an area having no reflection of light ([0016], characteristics associated with the lens, The one or more identifying features disclosed herein may include, but not limited to, a notch or cavity, an absorptive surface (e.g. Examiner notes the absorptive surface produces no reflection of light) .

Regarding Claim 6, Abele discloses The augmented reality, virtual reality, or other wearable apparatus of claim 1, wherein the image comprises:
 	a diffuse reflection of light bounded by an edge of the holographic film ([0030], a cycling lens may include a reflective material closer to a peripheral edge of a lens and an everyday lens may include a reflective material closer to a center of the lens).

Regarding Claim 7, Abele discloses The augmented reality, virtual reality, or other wearable apparatus of claim 1, wherein determining the location or the orientation of the image sensor relative to the holographic film (Fig. 1: 128 optical sensor and 132 holographic film) comprises:
 	determining the location or the orientation of the image sensor in relation to three orthogonal axes ([0025], the controller 126 receives ambient light conditions from an optical sensor 128 positioned or coupled to the frame 102. Specifically, the optical sensor 128 is positioned on an outer surface of the frame 102 and oriented in a direction away from a user when a user is wearing the head-wearable apparatus 100 (examiner notes that location of the optical sensor 128 is above (y axis) the holographic film 132 shown in red below), Also, the three-dimensional Cartesian coordinates (x, y, z) is an orthogonal coordinate system).

[AltContent: arrow]
    PNG
    media_image1.png
    142
    221
    media_image1.png
    Greyscale


Regarding Claim 8, Abele discloses The augmented reality, virtual reality, or other wearable apparatus of claim 7, wherein the holographic film comprises:
 	three characteristics disposed in two axes in the holographic film which specularly reflect light toward the image sensor (Fig.1; [0024], the projector 124 may be a scanning mirror to reflect and redirect light from the light source 122 toward the first lens 106. he reflective material 132 (e.g., the holographic film) may be encapsulated with the first lens 106. [0027]-[0028], The reflective material 132 of the first lens 106 may include, for example, a holographic film or holographic optical element (e.g., a transparent or semi-transparent holographic film) that provides a reflective surface for displaying a holographic image when the image generator 118 projects light on the reflective material 132. [0065], optical sensor 1214 of the illustrated example may be used by the head-wearable apparatus to measure ambient light conditions and adjust one or more parameters of a projection system accordingly).

Regarding Claim 9, Abele discloses The augmented reality, virtual reality, or other wearable apparatus of claim 7, wherein the holographic film comprises:
 	only one characteristic which reflects light, wherein the characteristic is two-dimensional ([0030], first characteristic of the first lens 106 may include, for example, a first location or size of the reflective material 132).

Regarding Claim 10, Abele discloses The augmented reality, virtual reality, or other wearable apparatus of claim 7, wherein the holographic film comprises:
 	at least one characteristic which does not reflect light ([0016], characteristics associated with the lens, The one or more identifying features disclosed herein may include, but not limited to an absorptive surface (e.g. Examiner notes the absorptive surface produces no reflection of light), wherein at least some portion of the at least one characteristic is bounded by reflective portions of the holographic film (Fig. below 132 is reflective holographic film, a portion of the lens 106), and wherein the at least one characteristic is two-dimensional ([0030], first characteristic of the first lens 106 may include, for example, a first location or size of the reflective material 132).


    PNG
    media_image1.png
    142
    221
    media_image1.png
    Greyscale

Claim 11 is a method claim of claim 1 and thus, claim 11 is rejected for the same reasons as in claim 1.
Claim 12 is a method claim of claims 2, 3, 4 and thus, claim 12 is rejected for the same reasons as in claims 2, 3, 4.
Claim 13 is a method claim of claim 5 and thus, claim 13 is rejected for the same reasons as in claim 5.
Claim 14 is a method claim of claim 6 and thus, claim 14 is rejected for the same reasons as in claim 6.
Claim 15 is a method claim of claim 7 and thus, claim 15 is rejected for the same reasons as in claim 7.
Claim 16 is a CRM of claim 1 and thus, claim 16 is rejected for the same reasons as in claim 1.
Claim 17 is a CRM of claims 2, 3, 4 and thus, claim 17 is rejected for the same reasons as in claim 2, 3, 4.
Claim 18 is a CRM of claim 5 and thus, claim 18 is rejected for the same reasons as in claim 5.
Claim 19 is a CRM of claim 6 and thus, claim 19 is rejected for the same reasons as in claim 6.
Claim 20 is a CRM of claim 7 and thus, claim 20 is rejected for the same reasons as in claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application 2017/0201740 Gordon et al. discloses on para [0021], “As shown in FIG. 4, off-axis illumination can create a specular glint 38 that reflects from the cornea 40 of the user's eye.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        /PAULOS M NATNAEL/Primary Examiner, Art Unit 2422